Detailed Action
Claim 1 is pending. 
Claim 1 is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (Pub. No.: US 2019/0228105 A1s).
As per claim 1, CHEN discloses a method, comprising -	receiving a sequence of entries, each entry representing user actions of a plurality of actions performed by a user at a specified webpage at a respective time of a time sequence (Ma,  abstract, paragraph 0005, 0016, 0028, wherein progressively growing sequence of such user actions is provided as it grows as input to the Hidden Markov model, which is used to determine a succession of a likely sequence of user intents that the user had while interacting with the website. Information obtained in this way may include a time-stamped sequence of webpages visited by a user, and conversion data for each visit to the website); -	determining predictions for each of the plurality of actions at respective times of the time sequence (Ma, abstract, paragraph 0029-0030, 0060, wherein using the HMM the online system determines 530 a current user intent of a user who has accessed a website. The online system predicts 540 one or more future user intents by applying a Monte Carlo Tree Search or a deterministic algorithm to the structure of the HMM, starting at a state in the HMM that represents the predicted current user intent), including determining hidden state vectors corresponding to the respective times (Ma, abstract, paragraph 0038-0039, 0058, wherein the online system develops 510 a HMM structure with hidden states that correspond to the structure of a website. Hidden states of the HMM are representative of possible user intents that have been identified by a machine model or by a system administrator as being possible user intents for the website); and -	incorporating hidden state vectors determined for previous times of the time sequence into predictions determined for subsequent times of the time sequence (Ma, abstract, paragraph 0041, 0043,  wherein HMM may also incorporate an initial probability distribution that represents a probability that for each hidden state the state is the first state in a sequence of user intents. Given a HMM with loaded probability distributions and a sequence of observations, the Viterbi algorithm determines a most likely sequence of hidden states that were associated with the observations. The online system 130 can interpret the last hidden state in the resulting sequence of hidden states as the most recent intent the user acted on. Variations of the Viterbi algorithm may assign a likelihood value to each hidden state in the HMM, each value indicating a probability that the state 310 represents the most recent intent the user acted on. With such a prediction of the likely most recent intent of the user, the online system 130 can determine a likely next user intent or sequence of likely future intents).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456